DETAILED ACTION
This action is responsive to the application No. 16/503,159 filed on July 3, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jae Won Song on March 14, 2022.
The application has been amended as follows: 
In the claims:

Claims 5-6. (Canceled)

Claims 12-13. (Canceled)

Allowable Subject Matter
Claims 1, 3, 4, 7-11, 14-20, 26, and 27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent Claim 1 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious the claimed structure comprising a first part of the first electrode layer disposed in the non-light emitting area between the conductive lines and the insulation layer, a first electrode formed as a second part of the first electrode layer in the light-emitting area, and a current injection line having resistance higher than the resistance of a remaining part of the first electrode, in combination with the additionally claimed features. The closest prior art of record, Lee (U.S. Pub # 2017/0346035), teaches a device comprising a first electrode and a current injection line as claimed, wherein the current injection line is directly connected to the conductive lines. It would not be obvious to one of ordinary skill in the art to modify the device of Lee to include a first part of the first electrode layer disposed in the non-light emitting area between the conductive lines and the insulation layer.
Regarding independent Claim 9 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious the claimed structure comprising a first part of the first electrode layer disposed in the non-light emitting area between the conductive lines and the insulation layer, a first electrode formed as a second part of the first electrode layer in the light-emitting area, and a conductive line includes a plurality of complementary convex and concave patterns corresponding to and facing the concave and convex patterns, respectively, of the first insulator line and the second insulator line.
Regarding independent Claim 16 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious the claimed structure comprising a first part of the first electrode layer disposed in the non-light emitting area between the conductive lines and the 
Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GARDNER W. S. SWAN/Examiner, Art Unit 2892